Exhibit 99.1 Earnings Release INVESTORS REAL ESTATE TRUST ANNOUNCES FINANCIAL AND OPERATING RESULTS FOR THE QUARTER AND YEAR-TO-DATE ENDED JANUARY 31, 2012 Minot, ND – March 12, 2012 – Investors Real Estate Trust (tickers: IRET and IRETP; exchange: NASDAQ Global Select Market) reportedfinancial and operating results today for the quarter and year-to-date ended January 31, 2012. During the three month period ended January 31, 2012, IRET’s revenues increased from the year-earlier period. Funds From Operations (FFO)1 overall and on a per share and unit basis increased for the three month period ended January 31, 2012 compared to the same period of the prior fiscal year.Net income decreased from the year-earlier period, primarily due to the decrease in gain on sale of discontinued operations in the three month period ended January 31, 2012, compared to the three month period ended January 31, 2011. For the three month period ended January 31, 2012, as compared to the same period of the prior fiscal year: • Revenues increased to $61.0 million from $60.1 million. • FFO increased to $17.2 million on approximately 103,935,000 weighted average shares and units outstanding, from $14.6 million on approximately 99,355,000 weighted average shares and units outstanding ($.16 per share and unit compared to $.14 per share and unit). • Net Income Available to Common Shareholders, as computed under generally accepted accounting principles, was approximately $1.5 million compared to $11.2 million in the same period of the prior fiscal year. • Total expenses decreased by $1.6 million, or 3.7%, in the three months ended January 31, 2012 compared to the three months ended January 31, 2011, from $43.9 million to $42.3 million. During the nine month period ended January 31, 2012, IRET’s revenues increased from the year-earlier period. Funds From Operations (FFO)1 increased while on a per share and unit basis decreased for the nine month period ended January 31, 2012 compared to the same period of the prior fiscal year.Net income decreased from the year-earlier period, primarily due to the decrease in gain on sale of discontinued operations in the nine month period ended January 31, 2012, compared to the nine month period ended January 31, 2011. For the nine month period ended January 31, 2012, as compared to the same period of the prior fiscal year: • Revenues increased to $181.3 million from $178.1 million. • FFO increased to $48.2 million on approximately 102,176,000 weighted average shares and units outstanding, from $47.5 million on approximately 98,311,000 weighted average shares and units outstanding ($.47 per share and unit compared to $.48 per share and unit). • Net Income Available to Common Shareholders, as computed under generally accepted accounting principles, was approximately $3.1 million compared to $17.9 million in the same period of the prior fiscal year. • Total expenses increased by $2.1 million, or 1.7%, in the nine months ended January 31, 2012 compared to the nine months ended January 31, 2011, from $126.1 million to $128.2 million. IRET’s President and Chief Executive Officer, Timothy Mihalick, commented: “IRET’s multi-family residential segment continued its strong performance in our recently-concluded third quarter of fiscal year 2012, with occupancy levels of approximately 93%, segment net operating income up compared to the year-earlier period, and average scheduled rent per unit increasing compared to the year-earlier period and to the immediately preceding quarter. However, vacancy levels in our commercial office segment remain elevated, which continues to pressure overall rental revenues. We consider our commercial portfolio well-placed to benefit from a recovering economy, however, and we continue to see an increase in leasing inquiries.Acquisition and development opportunities remain numerous, particularly in our home market of North Dakota.” 1 The National Association of Real Estate Investment Trusts, Inc. (NAREIT) defines FFO as “net income (computed in accordance with generally accepted accounting principles), excluding gains (or losses) from sales of property, plus real estate depreciation and amortization, and adjustments for unconsolidated partnerships and joint ventures. Adjustments for unconsolidated partnerships and joint ventures will be calculated to reflect funds from operations on the same basis.”In addition, NAREIT recently clarified its computation of FFO to exclude impairment charges for all periods presented. FFO is a non-GAAP measure. We consider FFO, which is a standard supplemental measure for equity real estate investment trusts, helpful to investors because it facilitates an understanding of the operating performance of properties without giving effect to impairment write-downs and to real estate depreciation and amortization, which assumes that the value of real estate assets diminishes predictably over time.Since real estate values instead historically rise or fall with market conditions, we believe that FFO provides investors and management with a more accurate indication of our financial and operating results. See table below for a reconciliation of Net Income to FFO. i Operating Results Net Operating Income (NOI)2 from stabilized properties3 increased approximately $1.7 million or 5.3% during the three month period ended January 31, 2012, compared to the same period one year ago. NOI from stabilized properties decreased in two of our five segments, with NOI increasing in our multi-family residential, commercial industrial and commercial retail segments, which increased 22.4%, 18.5% and 8.9%, respectively, due to increased occupancy.NOI from all properties increased by $3.1 million during the three month period ended January 31, 2012, compared to the same period one year ago. NOI from all properties increased in all of our five segments.The increase is primarily due to increased occupancy in our multi-family residential, commercial industrial and commercial retail segments. NOI from stabilized properties decreased approximately $454,000 or 0.4% during the nine month period ended January 31, 2012, compared to the same period one year ago. NOI from stabilized properties decreased in three of our five segments, with NOI increasing only in our multi-family residential and commercial industrial segments, which increased 15.5% and 8.9%, respectively, due to increased occupancy.NOI from all properties increased by $3.3 million during the nine month period ended January 31, 2012, compared to the same period one year ago. NOI from all properties increased in three of our five segments. NOI in our commercial office segment, however, decreased 7.8% due to increased vacancy, and in our commercial retail segment, decreased 0.7 % due to decreased revenue as a result of increased allowance related to flood damage to Minot Arrowhead Shopping Center, compared to the nine month period ended January 31, 2011. As of January 31, 2012, compared to January 31, 2011, physical occupancy levels on a stabilized property basis and on an all property basis increased in three of our five reportable segments. Physical Occupancy Levels on a Stabilized Property and All Property Basis: Stabilized Properties(a) All Properties As of January 31, As ofJanuary 31, Segments Fiscal 2012 Fiscal 2011 Fiscal 2012 Fiscal 2011 Multi-Family Residential 93.5% 91.1% 93.2% 91.1% Commercial Office 77.6% 79.8% 77.9% 80.1% Commercial Medical 93.8% 95.8% 94.5% 96.1% Commercial Industrial 94.4% 81.4% 94.5% 81.7% Commercial Retail 87.0% 81.9% 87.5% 82.0% a. As of January 31, 2012, stabilized properties excluded: Multi-Family Residential - North Pointe II, Bismarck, ND, Sierra Vista, Sioux Falls, SD, Cottage West Twin Homes, Sioux Falls, SD, Gables Townhomes, Sioux Falls, SD,Regency Park Estates, St Cloud, MN and Evergreen II, Isanti, MN. Total number of units, 325 Occupancy % for January 31, 2012 is 86.2%. Commercial Office - 1st Avenue Building, Minot, ND and Omaha 10802 Farnum Drive, Omaha, NE. Total square footage 63,001. Occupancy % for January 31, 2012 is 98.7%. Commercial Medical - Billings 2300 Grant Road, Billings, MT; Missoula 3050 Great Northern Avenue, Missoula, MT; Edgewood Vista-Minot, Minot, ND; Edina 6525 Drew Avenue, Edina, MN; Spring Creek American Falls, American Falls, ID; Spring Creek Soda Springs, Soda Springs, ID; Spring Creek Eagle, Eagle, ID; Spring Creek Meridian, Meridian, ID; Spring Creek Overland, Boise, ID; Spring Creek Boise, Boise, ID; Spring Creek Ustick, Meridian, ID and Trinity at Plaza 16, Minot, ND. Total square footage, 315,818. Occupancy % for January31, 2012 is 99.6%. Commercial Industrial - Fargo 1320 45th Street North, Fargo, ND. Total square footage, 42,244. Occupancy % for January 31, 2012 is 100.0%. Commercial Retail - Minot 1400 31st Ave, Minot, ND. Total square footage, 48,960 Occupancy % for January 31, 2012 is 100.0%. As of January 31, 2011, stabilized properties excluded: Commercial Office - 1st Avenue Building, Minot, ND and Omaha 10802 Farnum Drive, Omaha, NE Total square footage, 63,001. Occupancy % for January 31, 2011 is 98.7%. Commercial Medical - Billings 2300 Grant Road, Billings, MT; Missoula 3050 Great Northern Avenue, Missoula, MTand Edgewood Vista-Minot, Minot, ND . Total square footage, 137,848. Occupancy % for January 31, 2011 is 100.0%. Commercial Industrial - Fargo 1320 45th Street North, Fargo, ND. Total square footage, 42,244. Occupancy % for January 31, 2011 is 100.0%. Commercial Retail - Minot 1400 31st Ave, Minot, ND. Total square footage, 47,709 Occupancy % for January 31, 2011 is 84.0%. 2 We measure the performance of our segments based on NOI, which we define as total real estate revenues less real estate expenses (which consist of utilities, maintenance, real estate taxes, insurance and property management expenses). We believe that NOI is an important supplemental measure of operating performance for a real estate investment trust’s operating real estate because it provides a measure of core operations that is unaffected by depreciation, amortization, financing and general and administrative expense. NOI should not be considered an alternative to net income, net income available for common shareholders or cash flow from operating activities as a measure of financial performance. See tables below for a reconciliation of NOI to the condensed consolidated financial statements. 3 Stabilized properties are those properties owned for the entirety of both periods being compared, and which, in the case of development or re-development properties, have achieved a target level of occupancy. ii Acquisitions and Dispositions During the third quarter of fiscal year 2012, the Company closed on its acquisition of a 36-unit multi-family residential property in Isanti, Minnesota, on approximately 1.7 acres of land, and an adjoining 4.9 acre parcel of vacant land, for a purchase price of approximately $3.5 million, of which $3.0 million was paid in cash and the remainder in limited partnership units of the Operating Partnership valued at $495,000. This property is located next to the Company’s existing 36-unit Evergreen Apartments in Isanti, Minnesota. Also during the third quarter of fiscal year 2012, the Company substantially completed construction of an additional approximately 28 assisted living units and 16 memory care units at its existing Meadow Wind senior housing facility in Casper, Wyoming. The Company estimates that construction costs for this expansion project will total approximately $4.7 million. As of January 31, 2012, the Company had incurred approximately $3.8 million of these project costs. During the third quarter of fiscal year 2012, the Company had no real estate dispositions. Shareholder Equity, Distributions and Capital Structure As of January 31, 2012, IRET had a total capitalization of $1.8 billion. Total capitalization is defined as the market value (closing price at end of period) of the Company’s outstanding common shares and the imputed market value of the outstanding limited partnership units of IRET Properties (which are convertible, at the expiration of a specified holding period, into cash or, at the Company’s sole discretion, into common shares of the Company on a one-to-one basis), plus the book value of the Company’s preferred shares and the outstanding principal balance of the consolidated debt of the Company. On January 16, 2012, IRET paid a quarterly distribution of $0.1300 per share and unit on its common shares and limited partnership units of IRET Properties. This was IRET’s 163rd consecutive distribution. IRET also paid, on January 2, 2012, a quarterly distribution of $0.5156 per share on its Series A preferred shares. Distribution Declared.Subsequent to the end of the third quarter of fiscal year 2012, on March 7, 2012, the Company’s Board of Trustees declared a regular quarterly distribution of $0.1300 per share and unit on the Company’s common shares of beneficial interest and the limited partnership units of IRET Properties, payable April 2, 2012 to common shareholders and unitholders of record on March 19, 2012. Also on March 7, 2012, the Company’s Board of Trustees’ declared a distribution of $0.5156 per share on the Company’s preferred shares of beneficial interest, payable April 2, 2012 to preferred shareholders of record on March 19, 2012. Conference Call Information The Conference Call for3rd Quarter Earnings is scheduled for Tuesday, March 13, 2012 at 9:00 A.M. Central Daylight Time.The call will be limited to one hour, including questions and answers.Conference call access information is as follows: USA Toll Free Number: 1-877-317-6789 International Toll Free Number: 1-412-317-6789 Canada Toll Free Number: 1-866-605-3852 A webcast and transcript of the call will be archived on the “Investors Presentations & Events” page of IRET’s website, http://www.iret.com, for one year.Questions regarding the conference call should be directed to IRET Investor Relations at landerson@iret.com. About IRET IRET is a self-administered, equity real estate investment trust investing in income-producing properties located primarily in the upper Midwest. IRET owns a diversified portfolio of properties consisting of 81 multi-family residential properties with 8,921 apartment units; and 68 commercial office properties, 65 commercial medical properties (including senior housing), 19 commercial industrial properties and 32 commercial retail properties with a total of approximately 12.3 million square feet of leasable space.IRET common and preferred shares are publicly traded on the NASDAQ Global Select Market (symbols: IRET and IRETP). IRET’s press releases and supplemental information are available on the Company website at www.iret.com or by contacting Investor Relations at 701-837-4738. Certain statements in this earnings release are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially from projected results. Such risks, uncertainties and other factors include, but are not limited to: intentions and expectations regarding future distributions on our common shares and units, fluctuations in interest rates, the effect of government regulation, the availability of capital, changes in general and local economic and real estate market conditions, competition, our ability to attract and retain skilled personnel, and those risks and uncertainties detailed from time to time in our filings with the Securities and Exchange Commission, including our 2011 Form 10-K.We assume no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. iii INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands, except share data) January 31, 2012 April 30, 2011 ASSETS Real estate investments Property owned $ $ Less accumulated depreciation ) ) Development in progress Unimproved land Mortgage loans receivable, net of allowance of $0 and $3, respectively 0 Total real estate investments Other assets Cash and cash equivalents Other investments Receivable arising from straight-lining of rents, net of allowance of $1,156 and $996, respectively Accounts receivable, net of allowance of $185 and $317, respectively Real estate deposits Prepaid and other assets Intangible assets, net of accumulated amortization of $46,674 and $42,154, respectively Tax, insurance, and other escrow Property and equipment, net of accumulated depreciation of $1,499 and $1,231, respectively Goodwill Deferred charges and leasing costs, net of accumulated amortization of $16,622 and $13,675, respectively TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES Accounts payable and accrued expenses $ $ Revolving line of credit Mortgages payable Other TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES REDEEMABLE NONCONTROLLING INTERESTS – CONSOLIDATED REAL ESTATE ENTITIES 0 EQUITY Investors Real Estate Trust shareholders’ equity Preferred Shares of Beneficial Interest (Cumulative redeemable preferred shares, no par value, 1,150,000 shares issued and outstanding at January 31, 2012 and April 30, 2011, aggregate liquidation preference of $28,750,000) Common Shares of Beneficial Interest (Unlimited authorization, no par value, 85,743,308 shares issued and outstanding at January 31, 2012, and 80,523,265 shares issued and outstanding at April 30, 2011) Accumulated distributions in excess of net income ) ) Total Investors Real Estate Trust shareholders’ equity Noncontrolling interests – Operating Partnership (19,596,222 units at January 31, 2012 and 20,067,350 units at April 30, 2011) Noncontrolling interests – consolidated real estate entities Total equity TOTAL LIABILITIES AND EQUITY $ $ iv INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS(unaudited) for the three and nine months ended January 31, 2012 and 2011 (in thousands, except per share data) Three Months Ended January 31 Nine Months Ended January 31 REVENUE Real estate rentals $ Tenant reimbursement TOTAL REVENUE EXPENSES Depreciation/amortization related to real estate investments Utilities Maintenance Real estate taxes Insurance Property management expenses Administrative expenses Advisory and trustee services Other expenses Amortization related to non-real estate investments Impairment of real estate investments 0 0 TOTAL EXPENSES Interest expense ) Interest income 25 75 Other income 32 Income from continuing operations Income from discontinued operations 0 NET INCOME Net income attributable to noncontrolling interests – Operating Partnership ) Net (income) loss attributable to noncontrolling interests – consolidated real estate entities ) 38 ) 82 Net income attributable to Investors Real Estate Trust Dividends to preferred shareholders ) NET INCOME AVAILABLE TO COMMON SHAREHOLDERS $ Earnings per common share from continuing operations – Investors Real Estate Trust – basic and diluted Earnings per common share from discontinued operations – Investors Real Estate Trust – basic and diluted NET INCOME PER COMMON SHARE – BASIC AND DILUTED $ DIVIDENDS PER COMMON SHARE $ v INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES RECONCILIATION OF NET INCOME ATTRIBUTABLE TO INVESTORS REAL ESTATE TRUST TO FUNDS FROM OPERATIONS for the three and nine months ended January 31, 2012 and 2011 (in thousands, except per share amounts) Three Months Ended January 31, Amount Weighted Avg Shares and Units(2) Per Share and Unit(3) Amount Weighted Avg Shares and Units(2) Per Share And Unit(3) Net income attributable to Investors Real Estate Trust $ $ Less dividends to preferred shareholders ) ) Net income available to common shareholders $ $ Adjustments: Noncontrolling interest – Operating Partnership Depreciation and amortization(1) Impairment of real estate investments 0 Gain on depreciable property sales 0 ) Funds from operations applicable to common shares and Units $ $ $ (in thousands, except per share amounts) Nine Months Ended January 31, Amount Weighted Avg Shares and Units(2) Per Share and Unit(3) Amount Weighted Avg Shares and Units(2) Per Share And Unit(3) Net income attributable to Investors Real Estate Trust $ $ Less dividends to preferred shareholders ) ) Net income available to common shareholders $ $ Adjustments: Noncontrolling interest – Operating Partnership Depreciation and amortization(4) Impairment of real estate investments 0 Gain on depreciable property sales ) ) Funds from operations applicable to common shares and Units $ $ $ Real estate depreciation and amortization consists of the sum of depreciation/amortization related to real estate investments and amortization related to non-real estate investments from the Condensed Consolidated Statements of Operations, totaling $15,262 and $14,581, and depreciation/amortization from Discontinued Operations of $0 and $51, less corporate-related depreciation and amortization on office equipment and other assets of $83 and $55, for the three months ended January 31, 2012 and 2011, respectively. UPREIT Units of the Operating Partnership are exchangeable for common shares of beneficial interest on a one-for-one basis. Net income attributable to Investors Real Estate Trust is calculated on a per share basis. FFO is calculated on a per share and unit basis. Real estate depreciation and amortization consists of the sum of depreciation/amortization related to real estate investments and amortization related to non-real estate investments from the Condensed Consolidated Statements of Operations, totaling $45,105 and $43,551, and depreciation/amortization from Discontinued Operations of $8 and $1,172, less corporate-related depreciation and amortization on office equipment and other assets of $221 and $198, for the nine months ended January 31, 2012 and 2011, respectively. vi INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES RECONCILATION OF NET OPERATING INCOME TO THE CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS for the three and nine months ended January 31, 2012 and 2011 (in thousands) Three Months Ended January 31, 2012 Multi-Family Residential Commercial- Office Commercial- Medical Commercial- Industrial Commercial- Retail Total Real estate revenue $ Real estate expenses Net operating income $ Depreciation/amortization ) Administrative, advisory and trustee services ) Other expenses ) Impairment of real estate investments ) Interest expense ) Interest and other income Income from continuing operations Income from discontinued operations 0 Net income $ (in thousands) Three Months Ended January 31, 2011 Multi-Family Residential Commercial- Office Commercial- Medical Commercial- Industrial Commercial- Retail Total Real estate revenue $ Real estate expenses Net operating income $ Depreciation/amortization ) Administrative, advisory and trustee services ) Other expenses ) Interest expense ) Interest and other income Income from continuing operations Income from discontinued operations Net income $ (in thousands) Nine Months Ended January 31, 2012 Multi-Family Residential Commercial- Office Commercial- Medical Commercial- Industrial Commercial- Retail Total Real estate revenue $ Real estate expenses Net operating income $ Depreciation/amortization ) Administrative, advisory and trustee services ) Other expenses ) Impairment of real estate investments ) Interest expense ) Interest and other income Income from continuing operations Income from discontinued operations Net income $ (in thousands) Nine Months Ended January 31, 2011 Multi-Family Residential Commercial- Office Commercial- Medical Commercial- Industrial Commercial- Retail Total Real estate revenue $ Real estate expenses Net operating income $ Depreciation/amortization ) Administrative, advisory and trustee services ) Other expenses ) Interest expense ) Interest and other income Income from continuing operations Income from discontinued operations Net income $ vii
